Appeal from an order, Supreme Court, New York County (Ira Gammerman, J.), entered August 9, 1996, which, inter alia, denied plaintiffs motion for a protective order limiting the disclosure of certain purported trade secrets to defendants’ attorneys and experts only, unanimously dismissed as academic, without costs.
Given the fact that the order appealed from has already been stayed pending appeal to the extent of modifying its confidentiality provisions so as to limit disclosure to attorneys *335and experts only and the trial has been completed under those terms, the relief sought by plaintiff-appellant on appeal has been rendered academic. Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.